342 S.W.3d 330 (2011)
STATE of Missouri, Respondent,
v.
Jeffrey George MIZANSKEY, Appellant.
No. WD 72373.
Missouri Court of Appeals, Western District.
April 12, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 5, 2011.
*331 Jeffrey G. Mizanskey, Jefferson City, MO, Acting pro se.
John W. Grantham, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Jeffrey George Mizanskey appeals the circuit court's judgment denying his nunc pro tunc motion. We affirm. Rule 84.16(b).